Citation Nr: 0126504	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for shrapnel wound, 
left coccygeal region with left radiculopathy.

3.  Entitlement to service connection for sexual dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1960 to September 
1964, and from October 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and March 1999 rating 
decisions by the Chicago, Illinois Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for shrapnel 
wound, left coccygeal region with left radiculopathy, and 
entitlement to service connection for sexual dysfunction, are 
discussed in the remand that follows this decision.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  The veteran engaged in combat, and his testimony is 
conclusive evidence of the presence of in-service stressors.  

3.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303,  3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that during his 12 month tour in 
Vietnam, beginning in 1967, he served as a coxswain on a 
river boat patrol in the Mekong Delta area of Vietnam, and 
portions of Cambodia.  During that time, he experienced 
traumatic events.  The veteran wanted to adopt a small girl 
and boy, who were siblings, and the small boy jumped on a 
grenade and killed himself, in order to save the veteran's 
life.  The small girl ran off and he could never locate her 
again.  While on the boat and involved in a firefight, the 
veteran witnessed the decapitation of a boat mate, who was 
killed by incoming B-50 Rocket enemy fire.  The veteran 
contends that he witnessed many other deaths/injuries, and 
that during his entire tour of duty in Vietnam, he felt like 
a "sitting duck" on the river; in that he could have been 
killed at any time by the enemy who was hidden off shore.  As 
a result of witnessing these incidents, the veteran reports 
that he suffers from nightmares and flashbacks, as well as 
other PTSD related symptoms.  Furthermore, the veteran argues 
that, contrary to the RO's position, there are several 
confirmed diagnoses of PTSD in the record.

Service records show, on DD Form 214N, Armed Forces of the 
United States Report of Transfer or Discharge, that the 
veteran had one year of foreign service.  He received honors 
in the form of a Vietnam Service Medal (with Bronze Star), a 
Republic of Vietnam Campaign Medal, a Navy Achievement Medal 
with Combat "V," and a National Defense Service Medal.  
Administrative remarks entered in the veteran's personnel 
file on July 21, 1967, indicate that the veteran's Commander 
thought his personal performance as a boat crew member in the 
crushing defeat of the 5th Viet Cong Battalion and other 
attached local Viet Cong Companies was a source of pride to 
his commanders and reflected the highest traditions of the 
naval service, "Well Done."  

The veteran was hospitalized at VA from December 1997 to 
January 1998.  The discharge summary revealed Axis I, 
substance induced mood disorder, depressed; cocaine/alcohol 
dependence; and post-traumatic stress disorder with 
depression.  The global assessment of functioning was 29 upon 
admission and 41 upon discharge.  

The veteran was hospitalized at VA from May 1998 to June 
1998, and the VA discharge summary revealed an Axis I 
diagnosis of post traumatic stress disorder, chronic.  
Corresponding clinical records show the veteran's in-hospital 
psychiatric treatment.  

In a July 21, 1998 letter written by the VA PTSD Coordinator, 
an R.N., and concurred with by a VA PTSD psychiatrist, a 
M.D., it was noted that the veteran was first diagnosed and 
began treatment for post-traumatic stress disorder in the 
early 1990's.  He scored a 157 on the Mississippi Combat 
Scale (over 107 indicative of PTSD) and was also strongly 
positive for PTSD on the Vietnam Era Stress Inventory.  It 
was noted that both tests were nationally standardized PTSD 
Assessment tools.  It is in this letter that the veteran's 
inservice stressors, regarding being a coxswain on a River 
Boat patrol in Vietnam, were described, as indicated in 
detail above with the veteran's contentions.  

Following military service, the veteran was a bus driver 
until 1989 when, due to severe back pain and PTSD symptoms, 
he could no longer maintain employment.  Thereafter, he had a 
series of failed part time jobs due to his symptoms.  It was 
noted that the veteran suffered from chronic, frequent combat 
related nightmares (only one or two hours sleep per night), 
intrusive daytime imagery of same, severe self isolation, 
depression, poor interpersonal relationships (has never 
married), chronic anger and irritability, and hypervigilance.  

The PTSD Coordinator, or readjustment counselor, referred the 
veteran to an intensive inpatient program at VA, for Combat 
Veterans diagnosed with PTSD.  He was accepted and had 
recently completed the five week program.  He was currently 
involved in individual psychotherapy, weekly trauma group 
therapy and medication.  The readjustment counselor indicated 
that she was presently his primary therapist and had been 
since he entered the program in the early 1990's.  She opined 
that the veteran's symptoms were chronic, severe and required 
ongoing treatment, and that he was unable to seek or maintain 
any employment.  

In January 1999, the veteran underwent VA examination for 
PTSD.  Therein the examiner noted the veteran's military 
history and post-service treatment.  The veteran indicated 
that he was homeless, and that he mourned his mother who died 
in 1997.  Later in the interview, the veteran again described 
his military stressors, to include the death of a girl and 
her brother, as a result of a grenade.  The veteran later 
stated that it was the boy who died.  The veteran indicated 
that he currently had no friends, and he admitted to 
intermittent suicidal ideation, with no attempt or plan.  

Mental status examination revealed that the veteran was 
oriented to time, place and person.  He experienced auditory 
hallucinations, such as the little girl's voice screaming, 
and he had visual hallucinations of the little boy.  There 
was no evidence of any systematized delusional thinking.  He 
was able to perform abstract thinking, and discuss 
similarities and differences.  According to the examiner, 
concentration, as assessed by serial seven subtraction, was 
very difficult for the veteran, but he did it slowly and made 
no errors.  The examiner found that the veteran had depressed 
mood, and that he was competent.  The diagnosis was "post-
traumatic stress disorder unmet."  The examiner was a 
medical doctor. 

Based upon these findings, the rating specialist solicited a 
reconciliation of diagnosis between the veteran's treating 
psychiatrist, as indicated in her statement dated in July 
1998, and the VA examiner's opinion in January 1999.

In March 1999, the Chief of Compensation and Pension 
responded to the rating specialist and stated that a 
reconciliation of the diagnosis was not indicated in this 
case because there was only one official "compensation and 
pension examination" on record; other opinions were those of 
treating physicians.

By way of a March 1999 rating decision, the RO denied service 
connection for PTSD, based on the fact that the VA examiner 
opined that the criteria for PTSD were unmet.  The veteran 
disagreed with this decision and perfected this appeal.  

In December 2000, in response to the RO's request, the U.S. 
Army Service Center For Research Of Unit Records (USASCRUR) 
forwarded a copy of the 1967 command history by the 
Commander, of the veteran's River Assault Squadron.  The 
veteran was assigned to this unit from April 13, 1967 to 
December 12, 1967.  The history revealed the unit's 
locations, missions, operations and significant activities 
during the reporting period.  Significant, is that a boat, 
the ATC-112-7, not the veteran's boat, received a B-40 anti-
tank rocket grenade round on the starboard side of the bow 
ram on July 11, 1967, and that the veteran's squadron 
supported the special operation.  The rocket is described as 
hitting directly into the coxswain flat, killing the boat 
captain, and wounding six other crewmen.  The USASCRUR was 
unable to verify that the veteran had been injured in combat 
or that he had received the Purple Heart, as was stated by 
the veteran.

In August 2001, at a personal hearing before the undersigned, 
the veteran was represented and he testified that he has been 
in a treatment program for PTSD since 1993.  The veteran 
again described his military duties as including patrolling 
the rivers in order to stop the enemy from infiltrating.  He 
was exposed to enemy fire and life threatening situations 
therein.  The veteran said that he was on a boat, following a 
boat, identified in the records as ATC-112, in which his 
friend was killed.  The veteran indicated that he was wounded 
in combat.  


Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post- 
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  38 
C.F.R. § 3.304(f). 

In the present case, the Board finds there is credible 
evidence that the veteran currently suffers from PTSD.  The 
record includes current diagnoses of PTSD, as stated during 
VA hospital stays and by the veteran's treating VA 
readjustment counselor and physician.  The crux of the matter 
here is that the VA examiner in January 1999 found that the 
criteria for PTSD had not been met.  While the "treating 
physician rule" is no longer to be blindly followed, the 
depth and longevity of treatment rendered by the veteran's VA 
treating psychiatrist and his readjustment counselor, along 
with their skill and experience in analyzing the veteran's 
symptomatology, dictates that greater, or at least equal, 
weight be given to their opinions as opposed to the VA 
examiner's opinion in January 1999.  This is in accordance 
with VA's duty to assess the credibility and weight given to 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so).

Thus, weighing the evidence of record, the Board finds that 
the multiple diagnoses of PTSD of record are competent and 
probative.  The initial diagnosis by the veteran's 
readjustment counselor and treating physician in July 1998, 
is especially probative since she used that diagnosis, based 
upon war stressors, to have the veteran admitted to a five 
week PTSD program, and subsequent individual and group 
therapy.  Having found such, the Board must now consider 
whether there is credible evidence that the in-service 
stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154 (b); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998).  If the veteran engaged in combat, his lay 
testimony regarding lay stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (2001).  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Finally, the United  
States Court of Appeals for Veteran's Claims has held that 
under the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, the 
sufficiency of a stressor to support a diagnosis of PTSD is a 
clinical, not a legal determination.  Cohen v. Brown, 10 Vet.  
App. 128, 153 (1997).

In this case, the evidence supports that the veteran was 
engaged in combat and, basically, his testimony as to 
stressors is being accepted as credible and true, despite any 
such variances as may exist between his testimony and the 
official record.  One of the veteran's many military honors 
includes a Navy Achievement Medal with Combat "V."  As 
such, the Board finds that the veteran was engaged in combat, 
and that his lay testimony regarding lay stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2001).  

Finally, the medical evidence supports a finding that the 
identified stressor is related to the veteran's 
symptomatology.  In this regard, the VA treatment 
record/letter of July 1998, by the veteran's treating 
readjustment counselor, with concurrence from his treating 
psychiatrist, indicates that the veteran was diagnosed with 
PTSD secondary to his inservice experiences as coxswain on 
River Boat Patrol.  

As the veteran has a clinical diagnosis of PTSD, as he has a 
verified stressor based upon his engagement in combat, and as 
that stressor has been linked with the diagnosis of PTSD, 
service connection is warranted.  Accordingly, the benefit 
sought on appeal is allowed.


Duty to Assist

In reaching this decision, the Board notes that there has 
been a change in the law during the pendency of the veteran's 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L.  
No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the  
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45,630  (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

As regards the claim for PTSD, the veteran has been informed 
of the evidence necessary to substantiate his claim and 
provided an opportunity to submit such evidence.  In this 
respect, the RO developed the record sufficiently by 
obtaining the 1967 command history of the veteran's squadron, 
as well as his service personnel file.  The veteran was also 
given the opportunity to testify, and did, about his PTSD at 
a hearing before the undersigned in August 2001.  In light of 
the fact that the benefit sought on appeal may be granted, 
further development is mooted by the grant.  


ORDER

Service connection for PTSD is granted.


REMAND

As just referred to in the decision above, there has been a 
significant change in the law during the pendency of this 
appeal.  More specifically, on November 9, 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case, as it regards the latter two issues on 
appeal, is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Specifically, as it regards the claims of entitlement to 
service connection for shrapnel wound, left coccygeal region 
with left radiculopathy, and entitlement to service 
connection for sexual dysfunction, the record shows that the 
veteran disagreed with denial of the same in a January 1999 
rating decision.  Thereafter, on April 1999, a Statement of 
the Case was issued, and in June 1999, the veteran perfected 
an appeal for both claims.  The veteran requested a personal 
hearing before a Member of the Board.  However, at the time 
of his August 2001 hearing before the undersigned, the 
veteran and his representative did not present testimony 
regarding these two issues.  The RO should clarify whether 
the veteran still wishes to pursue theses issues on appeal. 

Accordingly, this case is REMANDED for the following:

1.  The RO should inquire of the veteran 
whether he wishes to continue to pursue 
the issues of service connection for 
shrapnel wound, left coccygeal region 
with left radiculopathy, and for sexual 
dysfunction.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


